DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6, 7, and 10 have been considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “having no semiconductor layer of the first conductivity type between the second main surface side end portion of the anode layer and the first main surface” at lines 17-18 is objected to since the bolded portion does not appear to be needed since “end portion” is not previously defined and without it the claim is clear as to there being no n-type region between the bottom of element 21 and the upper surface of the substrate.  This limitation will be interpreted as such for purposes of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakawa et al. (US PGPub 2019/0252534; hereinafter “Murakawa”) in view of Yamano et al. (US PGPub 2018/0261594; hereinafter “Yamano”) as evidenced by Soeno (US PGPub 2012/0080718).
Re claim 1: Murakawa teaches (e.g. figs. 6, 3A, and 3B) a semiconductor device comprising: a semiconductor substrate (10) including a drift layer (n--type drift layer 11; e.g. paragraph 28) of a first conductivity type (n-type) between a first main surface (top surface of 10; hereinafter “1MS”) and a second main surface (bottom surface of 10; hereinafter “2MS”) facing the first main surface (1MS); a hole injection region (IGBT region 1a; e.g. paragraph 46) including: a hole injection layer (15a formed in p-type base layer 12a; e.g. paragraph 37) of a second conductivity type (p-type) provided in a surface layer (12a) on the first main surface (1MS) side of the semiconductor substrate (10), and a semiconductor layer (p-type collector 21; e.g. paragraph 48) of the second conductivity type (p-type) provided in a surface layer (lower surface of 10) on the second main surface (2MS) side; a diode region (diode region 1b; e.g. paragraph 46) including: an anode layer (p-type base layer 12b; e.g. paragraph 39) of the second conductivity type (p-type) provided in the surface layer (upper surface of 10) on the first main surface (1MS) side of the semiconductor substrate (10), an anode contact layer (contact region 15b; e.g. paragraph 37) of the second conductivity type (p-type) selectively provided in the surface layer (upper surface of 10) on the first main surface (1MS) side of the anode layer (12b), the anode contact layer (15b) having a higher impurity concentration (15b is p and 12b is p-) than the anode layer (12b), and a cathode layer (n-type cathode 22; e.g. paragraph 48) of the first conductivity type (n-type) provided in the surface layer (bottom surface of 10) on the second main surface (2MS) side of the semiconductor substrate (10), the diode region (1b) having no semiconductor layer (1b lacks any n-type regions within 12b) of the first conductivity type (n-type) between the second main surface side end portion (bottom of 12b) of the anode layer (12b) and the first main surface (1MS); a boundary region (boundary region 1c; e.g. paragraph 46) including: a boundary portion semiconductor layer (12b within 1c) of the second conductivity type (p-type) provided between the diode region (1b) and the hole injection region (1a), the boundary portion semiconductor layer (12b within 1c) provided in the surface layer (upper surface of 10) on the first main surface (1MS) side of the semiconductor substrate (10), a boundary portion contact layer (p-type contact region 15b) of the second conductivity type (p-type) provided in the surface layer (upper surface of 10) of the boundary portion semiconductor layer (12b within 1c), the boundary portion contact layer (15b) having a higher impurity concentration (15b is doped to p conductivity and 12b is doped to p- conductivity) than the boundary portion semiconductor layer (12b within 1c), and the semiconductor layer (21) of the second conductivity type (p-type) provided in the surface layer (upper surface of 10) on the second main surface (2MS) side is provided to protrude from the hole injection region (1a) in the surface layer (bottom surface of 10) on the second main surface (2SM) side of the semiconductor substrate (10); and a boundary dummy gate electrode (the two gate electrodes 17 within 1c as shown in fig. 6 are not connected to a gate voltage from terminal G; hereinafter “BDG”) provided on the first main surface (1MS) side of the semiconductor substrate (10) between the diode region (1b) and the boundary region (1b), the boundary dummy gate electrode (BDG) facing the boundary portion semiconductor layer (12b within 1c) and the drift layer (11) via a gate insulating film (16), the boundary dummy gate electrode (BDG) to which no gate driving voltage is applied (voltage from terminal G is not applied to BDG).
Murakawa is silent as to explicitly teaching a carrier injection suppression layer of the first conductivity type provided in a surface layer of the boundary portion semiconductor layer and extending to the first main surface.
Yamano teaches at paragraph 42 the structure prevents holed from being injected from the P-base 103 from the IGBT region to the FWD region 122 and further teaches (e.g. figs. 1 and 3) a carrier injection suppression layer (n+ region 108) of the first conductivity type (n-type) provided in a surface layer (upper surface layer 103) of the boundary portion semiconductor layer (103 within boundary region O) and extending to the first main surface (upper surface of 101).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the n-type region provided in the boundary region as taught by Yamano in the device of Murakawa in order to have the predictable result of preventing the accumulation of holes in the drift region of the boundary region so that holes can be restored to the IGBT region and the resistance of the drift region does not increase and on-voltage is reduced (see paragraphs 4, 6, and 29 of Soeno).
Re claim 2: Murakawa teaches the semiconductor device according to claim 1, wherein the hole injection region (1a) includes the hole injection layer (15a) of the second conductivity type (p-type) as a base layer (15a formed in p-type base layer 12a; e.g. paragraph 37) of the second conductivity type (p-type), and the semiconductor layer (21) of the second conductivity type (p-type) as a collector layer (p-type collector 21; e.g. paragraph 48) of the second conductivity type (p-type), and the hole injection region (1a) is an insulated gate bipolar transistor region (IGBT region 1a; e.g. paragraph 42) including: an emitter layer (emitter 14; e.g. paragraph 42) of the first conductivity type (n+-type) selectively provided in a surface layer (upper surface of 10) on the first main surface (1MS) side of the base layer (15a), and a gate electrode (17 within 1a) provided on the first main surface (1MS) side of the semiconductor substrate (10), a plurality of the gate electrodes (17 within 1a) arranged side by side in a direction along the first main surface (1MS), the gate electrode (17 within 1a) facing the emitter layer (14), the base layer (15a), and the drift layer (11) via the gate insulating film (16).
Re claim 3: Murakawa teaches the semiconductor device according to claim 2, wherein the gate electrode (17 within 1a) includes a plurality of gate electrodes (17 within 1a), and a width of the boundary region (1c) is larger than a distance between the gate electrodes (17 within 1a) adjacent to each other in the insulated gate bipolar transistor region (1a).
Re claim 4: Murakawa in view of Yamano teaches the semiconductor device according to claim 2, wherein an impurity concentration distribution of the first conductivity type (n-type) in a depth direction from the first main surface (1MS) toward the second main surface (2MS) is a same in the emitter layer (14 of Murakawa) and the carrier injection suppression layer (108 near O of Yamano).
Re claim 6: Murakawa teaches the semiconductor device according to claim 2, wherein an impurity concentration of the second conductivity type of the boundary portion semiconductor layer (12b within 1c) is lower than an impurity concentration (12b is p- and 15c is p) of the second conductivity type of the base layer (15c formed in p-type base layer 12b; e.g. paragraph 37).
Re claim 7: Murakawa teaches the semiconductor device according to claim 2, wherein an impurity concentration of the second conductivity type of the anode layer (12b in 1b) is lower than an impurity concentration (12b is p- and 15b is p) of the second conductivity type of the base layer (15b).
Re claim 10: Murakawa teaches the semiconductor device according to claim 1, wherein in the boundary region (1c), one or more first dummy gate electrodes (17 in 1c; hereinafter “1DG”) are arranged side by side in a direction along the first main surface (1MS) on the first main surface (1MS) side of the semiconductor substrate (10) and each of the one or more first dummy gate electrodes (1DG) is not applied with the gate driving voltage (voltage from terminal G is not applied to BDG), in the diode region (1b), a plurality of second dummy gate electrodes (17 in 1b; hereinafter “2DG”) are provided on the first main surface (1MS) side of the semiconductor substrate (10) and arranged side by side in the direction along the first main surface (1MS), each of the plurality of second dummy gate electrodes (2DG) faces the anode layer (12b) and the drift layer (11) via the gate insulating film (16), and is not applied with the gate driving voltage (voltage from terminal G is not applied to 1DG or 2DG).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822